IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


GGNSC CLARION LP D/B/A "GOLDEN      :   No. 6 MAP 2016
LIVING CENTER - CLARION", GGNSC     :
WARREN KINZUA VALLEY LP D/B/A       :   Appeal from the Commonwealth Court
"GOLDEN LIVING CENTER - KINZUA",    :   order entered 1/11/2016 at No. 165 MD
GGNSC WILKES-BARRE II LP D/B/A      :   2015, which sustained the preliminary
"GOLDEN LIVING CENTER - SUMMIT",    :   objections of Kathleen Kane and Cohen
HARMARVILLAGE CARE CENTER LLC       :   Milstein Sellers & Toll PLLC and
D/B/A HARMARVILLAGE CARE            :   dismissed the petition for review
CENTER, PROVIDENCE CARE CENTER      :   seeking declaratory relief.
LLC D/B/A PROVIDENCE CARE           :
CENTER, MULBERRY SQUARE ELDER       :
CARE & REHABILITATION, LLC,         :
GUARDIAN ELDER CARE AT CARLISLE,    :
LLC, GUARDIAN ELDER CARE AT         :
MOUNTAIN TOP I, LLC &               :
REHABILITATION CENTER, GUARDIAN     :
ELDER CARE AT NANTICOKE LLC,        :
JEFFERSON HILLS MANOR LLC,          :
BROOKLINE AT MIFFLINTOWN, INC.,     :
RELIANT AUDUBON HOLDINGS LLC,       :
RELIANT EVERGREEN HOLDINGS LLC,     :
RELIANT PALMYRA HOLDINGS LLC,       :
RELIANT SILVER OAKS HOLDINGS        :
LLC, RELIANT KADE HOLDINGS LLC,     :
RELIANT COVENTRY HOLDINGS LLC,      :
RELIANT OVERLOOK HOLDINGS LLC,      :
RELIANT BRIARCLIFF HOLDINGS LLC,    :
PENNSYLVANIA HEALTH CARE            :
ASSOCIATION                         :
                                    :
                                    :
          v.                        :
                                    :
                                    :
KATHLEEN G. KANE, IN HER OFFICIAL   :
CAPACITY AS ATTORNEY GENERAL        :
OF THE COMMONWEALTH OF              :
PENNSYLVANIA, AND COHEN             :
MILSTEIN SELLERS & TOLL PLLC        :
                                    :
                                    :
APPEAL OF: GGNSC CLARION LP        :
D/B/A "GOLDEN LIVING CENTER -      :
CLARION", GGNSC WARREN KINZUA      :
VALLEY LP D/B/A "GOLDEN LIVING     :
CENTER - KINZUA", GGNSC WILKES-    :
BARRE II LP D/B/A "GOLDEN LIVING   :
CENTER - SUMMIT", HARMARVILLAGE    :
CARE CENTER LLC D/B/A              :
HARMARVILLAGE CARE CENTER,         :
PROVIDENCE CARE CENTER LLC         :
D/B/A PROVIDENCE CARE CENTER,      :
MULBERRY SQUARE ELDER CARE &       :
REHABILITATION, LLC, GUARDIAN      :
ELDER CARE AT CARLISLE, LLC,       :
GUARDIAN ELDER CARE AT             :
MOUNTAIN TOP I, LLC &              :
REHABILITATION CENTER, GUARDIAN    :
ELDER CARE AT NANTICOKE LLC,       :
JEFFERSON HILLS MANOR LLC,         :
BROOKLINE AT MIFFLINTOWN, INC.     :

GGNSC CLARION LP D/B/A "GOLDEN     :   No. 7 MAP 2016
LIVING CENTER - CLARION", GGNSC    :
WARREN KINZUA VALLEY LP D/B/A      :   Appeal from the Commonwealth Court
"GOLDEN LIVING CENTER - KINZUA",   :   order entered 1/11/2016 at No. 165 MD
GGNSC WILKES-BARRE II LP D/B/A     :   2015, which sustained the preliminary
"GOLDEN LIVING CENTER - SUMMIT",   :   objections of Kathleen Kane and Cohen
HARMARVILLAGE CARE CENTER LLC      :   Milstein Sellers & Toll PLLC and
D/B/A HARMARVILLAGE CARE           :   dismissed the petition for review
CENTER, PROVIDENCE CARE CENTER     :   seeking declaratory relief.
LLC D/B/A PROVIDENCE CARE          :
CENTER, MULBERRY SQUARE ELDER      :
CARE & REHABILITATION, LLC,        :
GUARDIAN ELDER CARE AT CARLISLE,   :
LLC, GUARDIAN ELDER CARE AT        :
MOUNTAIN TOP I, LLC &              :
REHABILITATION CENTER, GUARDIAN    :
ELDER CARE AT NANTICOKE LLC,       :
JEFFERSON HILLS MANOR LLC,         :
BROOKLINE AT MIFFLINTOWN, INC.,    :
RELIANT AUDUBON HOLDINGS LLC,      :
RELIANT EVERGREEN HOLDINGS LLC,    :
RELIANT PALMYRA HOLDINGS LLC,      :
RELIANT SILVER OAKS HOLDINGS       :
LLC, RELIANT KADE HOLDINGS LLC,    :
RELIANT COVENTRY HOLDINGS LLC,     :
RELIANT OVERLOOK HOLDINGS LLC,        :
RELIANT BRIARCLIFF HOLDINGS LLC,      :
PENNSYLVANIA HEALTH CARE              :
ASSOCIATION                           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
KATHLEEN G. KANE, IN HER OFFICIAL     :
CAPACITY AS ATTORNEY GENERAL          :
OF THE COMMONWEALTH OF                :
PENNSYLVANIA, AND COHEN               :
MILSTEIN SELLERS & TOLL PLLC          :
                                      :
                                      :
APPEAL OF: PENNSYLVANIA HEALTH        :
CARE ASSOCIATION                      :


                                 ORDER


PER CURIAM                                    DECIDED: December 28, 2016

     AND NOW, this 28th day of December, 2016, the Order of the Commonwealth

Court is AFFIRMED.